Citation Nr: 1341287	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increases in the "staged" ratings (30 percent prior to October 13, 2011 and 50 percent from that date) assigned for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1942 to November 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO), that awarded service connection for PTSD, rated 30 percent, effective October 8, 2008.  An interim (September 2012) rating decision increased the rating to 50 percent effective October 13, 2011.  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.  In October 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran alleges that symptoms of his PTSD have worsened, severely diminishing his social functioning.  

The Board notes that the Veteran was fairly recently (in July 2013) afforded a VA psychiatric evaluation.  However, based on the Veteran's testimony and the observations of the undersigned at the October 2013 hearing, it appears that his mental status is rapidly deteriorating.  Hence, it appears that the July 2013 examination does not adequately reflect the current state of his mental health or the severity of his PTSD symptoms.  Accordingly, a more contemporaneous psychiatric evaluation is necessary.  

Additionally, the record reflects the Veteran continues to receive VA treatment for his psychiatric disability.  As updated mental health treatment records may contain pertinent information (and VA records are constructively of record), they must be obtained.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO should secure for the record complete copies of the records of all VA psychiatric evaluation or treatment the Veteran has received since August 2013.

2. The RO should thereafter arrange for a psychiatric evaluation of the Veteran to assess the current severity of his PTSD.  The record (including this remand and the transcript of the October 2013 hearing) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating psychiatric disability, and the findings reported must note the presence or absence of each symptom in the criteria for ratings above 50 percent (or other symptoms of similar gravity), and their related/expected impact on the Veteran's social and industrial functioning.  

The examiner must explain the rationale for all opinions.

3. The RO should then review the record and readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

